Fourth Court of Appeals
                                      San Antonio, Texas
                                          December 16, 2015

                                         No. 04-15-00794-CV

                        IN RE NORTHFIELD INSURANCE COMPANY

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

       On December 15, 2015, relator filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than January 13, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency temporary relief is GRANTED. The trial court’s Interim
Protective Order and Order Granting Plaintiffs’ Motion to Compel, each signed on December 3,
2015, are TEMPORARILY STAYED pending further order of this court.

           It is so ORDERED on December 16, 2015.



                                                     PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2014-CVF-001419 D1, styled A. Maldonado Co., Inc. d/b/a Maldonado
Furniture and Agustin Maldonado Jr., Trustee of the Agustin Maldonado Jr. Revocable Trust v. Northfield
Insurance Company and Executive Insurance Professionals, PLLC, pending in the 49th Judicial District Court,
Webb County, Texas, the Honorable Jose A. Lopez presiding.